 

Case 4:20-cv-40123-DHH Document 1 Filed 10/02/20 Page 1 of 15

AO 241 (Rev. 09/17)

PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY

 

 

 

 

 

United States District Court District: Massachus etts
Name (under which you were convicted): Docket or Case No.:
POLPILIO SERRANO 4579 CROOI178
2018-P-0381
Place of Confinement: worth Central Correctional | Prisoner No.:
Gardner, Massachusetts wW110057

 

 

Petitioner (include the name under which you were convicted) Respondent (authorized person having custody of petitioner)

Polfilio Serrano ’. Matthew Divris

 

 

 

 

 

 

 

mS —
css = |
“mn || OD
The Attorney General of the State of: Massachusetts QO” 2 =
25 oa (Oo
64 i a
AD nm Ar
PETITION 99 Om
==
zo = OO
PO =— FT
ge Om
1. (a) Name and location of court that entered the judgment of conviction you are challenging: , 4 on Q
ao
Hampden Superior Court
tts
(b) Criminal docket or case number (if you know): 1579CRO0178
2. (a) Date of the judgment of conviction (if you know): Angqust 12, 2017

 

(b) Date of sentencing: Auqust 12, 2017
3. Length of sentence: ]_ to 8 years (concurrent) and_5 yrs probation (F&A)
4. In this case, were you convicted on more than one count or of more than one crime? 2% Yes O No

5. Identify all crimes of which you were convicted and sentenced in this case: Toaccer included

offense of indecent assault and battery (2 counts); indecent

 

 

 

 

 

 

_assauj- and battery on a child under fourteen {1_count).
6. (a) What was your plea? (Check one)
Xk (1) Not guilty o (3) Nolo contendere (no contest)
0 @) Guilty oO (4 Insanity plea

Page 2 of 16
Case 4:20-cv-40123-DHH Document 1 Filed 10/02/20 Page 2 of 15

AO 241 (Rev. 09/17)

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to? N/A

 

 

 

 

 

 

(c) If you went to trial, what kind of trial did you have? (Check one)
*X Jury OG Judge only
7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
O Yes fax No
8. Did you appeal from the judgment of conviction?
XX Yes O No
9. If you did appeal, answer the following:

(a) Name of court: Massachusetts Appeals court

 

(b) Docket or case number (if you know): 2018-P-0381

 

(c) Result: Deniea (Judgements Affirmed)

 

(d) Date of result (if youknow): july 18, 2019

 

(e) Citation to the case (if you know): Commonwealth v. Polfilio Serrano

(f) Grounds raised: The Court committed prejudicial error when he
allowed the prosecutor, over the defendant's objection, to ask

 

 

 

 

 

 

voir dire questions which violated the defendant 's due process
rights
(g) Did you seek further review by a higher state court? Bik Yes O No

If yes, answer the following:

(1) Name ofcourt: Massachusetts Supreme Judicial Court

 

(2) Docket or case number (if you know): FAR-26998

 

(3) Result: FAR Denied

 

 

Page 3 of 16
Case 4:20-cv-40123-DHH Document 1 Filed 10/02/20 Page 3 of 15

AO 241 (Rev. 09/17)

(4) Date of result (if you know): November 14.2019

(5) Citation to the case (if you know): Commonwealth v. Serrano FAR-26998

(6) Grounds raised: same as those raised in the Massachusetts

Appeals Court (see 9f above).

 

 

(h) Did you file a petition for certiorari in the United States Supreme Court? O Yes xX No
If yes, answer the following:
(1) Docket or case number (if you know):
(2) Result:

 

 

 

(3) Date of result (if you know):

 

(4) Citation to the case (if you know):

 

10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? O Yes fx No

11. Lf your answer to Question 10 was "Yes," give the following information:
(a) (1) Name of court: N/A

 

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes O No
(7) Result:

 

Page 4 of 16
Case 4:20-cv-40123-DHH Document1 Filed 10/02/20 Page 4 of 15

AO 241 (Rev. 09/17)

(8) Date of result (if you know): N/A

 

(b) If you filed any second petition, application, or motion, give the same information:

(1) Name of court: N/A

 

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes O No
(7) Result:

 

(8) Date of result (if you know):

 

(c) If you filed any third petition, application, or motion, give the same information:

(1) Name of court: N/A

 

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

 

Page 5 of 16
Case 4:20-cv-40123-DHH Document 1 Filed 10/02/20 Page 5 of 15

AO 241 (Rev. 09/17)
(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes O No
(7) Result:

 

(8) Date of result (if you know):

 

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

or motion?
(1) First petition: XK Yes 1 No
(2) Second petition: O Yes O No
(3) Third petition: O Yes O No

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

 

 

12. For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds, State the facts
supporting each ground. Any legal arguments must be submitted in a separate memorandum.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE: The Court committed prejudicial error when he allowed

the prosecutor €0 ask voir dire questions that violated the defendant's
due process rights

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

The Court allowed the Commonwealth to ask voir dire questions intended
to identify potential jurors who did not believe the Commonwealth could
when those "CSI" questions required speculation, encouraged prejudgment
amd pre=-commitment_to the cComionwealth 's case, diminished the
Commonwealth's burden of proof and usurped the fact finding role of the
jury, and thereby violated the defendant's due process rights to an
~impartial_jury—and-was—net—harmiess—error—beyond-a-_reasonabte doubt

     

2 cs = AO Ho oO ODO a = v o

 

 

(b) If you did not exhaust your state remedies on Ground One, explain why:

 

 

 

 

 

 

 

Page 6 of 16
Case 4:20-cv-40123-DHH Document1 Filed 10/02/20 Page 6 of 15

AO 24] (Rev. 09/17)
(c) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue? xx Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
xk Yes O No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: Appeal

 

Name and location of the court where the motion or petition was filed’) Massachusetts Appeals Court

 

 

 

 

 

 

 

Docket or case number (if you know): 2018-P-0381

Date of the court's decision: July 18, 2019

Result (attach a copy of the court's opinion or order, if available): Judgements Affirmed
(3) Did you receive a hearing on your motion or petition? {ix Yes O No
(4) Did you appeal from the denial of your motion or petition? XH Yes O No

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? *2F Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed: Supreme Judicial Court

 

 

 

 

Besten,; Massachusetts
Docket or case number (if you know): FAR-26998
Date of the court's decision: November 14, 2019
. *
Result (attach a copy of the court's opinion or order, if available): (RA. 1-3) 1

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

*4

 

. References to the Record Appendix to this petition are cited
uu
as “RA” followed by the page number. Page 7 of 16
Case 4:20-cv-40123-DHH Document 1 Filed 10/02/20 Page 7 of 15

AO 24] (Rev. 09/17)

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One: N/A

 

 

 

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Two, explain why:

 

 

 

 

(c) Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue? oO Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes O No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

 

Docket or case number (if you know):

 

Page 8 of 16
Case 4:20-cv-40123-DHH Document 1 Filed 10/02/20 Page 8 of 15

AO 241 (Rev. 09/17)

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? O Yes qg No
(4) Did you appeal from the denial of your motion or petition? ' © Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue inthe appeal? OO Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Two :

 

 

 

 

GROUND THREE: N/A

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

Page 9 of 16
Case 4:20-cv-40123-DHH Document 1 Filed 10/02/20 Page 9 of 15

AO 241 (Rev. 09/17)

(b) If you did not exhaust your state remedies on Ground Three, explain why:

 

 

 

 

(c)

@)

Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes

(2) If you did not raise this issue in your direct appeal, explain why:

O No

 

 

 

Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

O Yes O No
(2) If your answer to Question (d)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? O Yes
(4) Did you appeal from the denial of your motion or petition? O Yes
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue inthe appeal? © Yes
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

0 No
6G No
O No

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 

Page 10 of 16
Case 4:20-cv-40123-DHH Document1 Filed 10/02/20 Page 10 of 15

AO 241 (Rev. 09/17)

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three:

 

 

 

GROUND FOUR: N/A

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Four, explain why:

 

 

 

 

 

(c) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes GO No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes O No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 

Page 11 of 16
Case 4:20-cv-40123-DHH Document1 Filed 10/02/20 Page 11 of 15

AO 241 (Rev, 09/17)

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? ‘OC Yes O No
(4) Did you appeal from the denial of your motion or petition? O Yes D0 No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? O Yes 0 No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four:

 

 

 

 

 

 

Page 12 of 16
Case 4:20-cv-40123-DHH Document1 Filed 10/02/20 Page 12 of 15

AO 241 (Rev. 09/17)

13.

14.

15.

Please answer these additional questions about the petition you are filing:

(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? @xYes 0 No
If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them:

 

 

 

 

(b) Is there any ground in this petition that has not been presented in some state or federal court? If so, which

ground or grounds have not been presented, and state your reasons for not presenting them:

 

 

 

Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? Oo Yes xk No ,

If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available.

 

 

 

 

 

 

 

 

Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? O Yes “*X4 No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

raised.

 

 

 

 

 

Page 13 of 16
Case 4:20-cv-40123-DHH Document1 Filed 10/02/20 Page 13 of 15

AO 241 (Rev. 09/17)

16.

17.

18.

Give the name and address, if you know, of each attomey who represented you in the following stages of the

judgment you are challenging:

 

 

 

 

 

 

(a) At preliminary hearing: (unknown attorney) CPCS Springfield, Mass.

(b) At arraignment and plea: (unknown attorney) CPCS Springfield, Mass.

(c) At trial: Nikolas Andreopoulos Main Street, Springfield,
Massachusetts

(d) At sentencing:

Nikolas Andreopoulos (same as above)

 

 

(e) On appeal: Jane Shepard, P.O. BOx 2861, Worcester, Ma,

 

(f) In any post-conviction proceeding: N/A

 

 

(g) On appeal from any ruling against you in a post-conviction proceeding:

 

 

 

Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? O Yes §* No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

 

 

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the other sentence:

 

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the

future? O Yes 2X No

TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*
N/A

 

 

 

 

 

Page 14 of 16
Case 4:20-cv-40123-DHH Document1 Filed 10/02/20 Page 14 of 15

AO 241 (Rev. 09/17)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in
part that:

qd) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

Page 15 of 16
Case 4:20-cv-40123-DHH Document1 Filed 10/02/20 Page 15 of 15

AO 241 (Rev. 09/17)

(2) The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.

Therefore, petitioner asks that the Court grant the following relief} Vacate the sentence and ORDER

 

a new trial in this matter

 

or any other relief to which petitioner may be entitled.

[ebpte dew vane

V Signature G&=ttimmmssGfeny)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on July 15,2020 . (month, date, year).

Executed (signed) on IC te b (date).

Folfhe

Signature of Petitioner

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

 

 

 

 

Page 16 of 16
